Citation Nr: 1530012	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-47 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Adenocarcinoma of the rectum was not manifest in service or within the post-service year, and has not been shown to be related to the Veteran's active service, to include exposure to herbicides.


CONCLUSION OF LAW

Adenocarcinoma of the rectum was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran was notified in December 2008 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, and statements from the Veteran's representative.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination with respect to his claim and the Board finds that an examination is not warranted.  With respect to the Veteran's adenocarcinoma of the rectum, as will be discussed further below, the evidence of record indicates a current disability.  Assuming that the Veteran's conceded in-service herbicide exposure is an in-service event, there is no competent evidence of record that suggests a relationship between in-service herbicide exposure and the Veteran's adenocarcinoma of the rectum.  Additionally, the Veteran, and the evidence of record, does not suggest any other in-service incidents beyond in-service herbicide exposure that the Veteran's adenocarcinoma of the rectum cancers could be related to.  No VA examination, therefore, is necessary with respect to this claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101,1112(a), 1113, 1137 (West 2014); 38 C.F.R.       §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.



Analysis

The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See DD 214 (for dates of service of October 1968 to October 1970); 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected.  38 C.F.R. §§ 3.307, 3.309 (2014).

The National Academy of Sciences (NAS) concluded in 2012, however, that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include colorectoral cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

Upon review, while VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's adenocarcinoma of the rectum and as such, service connection for these cancers is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

While the Veteran's adenocarcinoma of the rectum claim cannot succeed on a herbicide presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

No competent evidence is of record connecting the adenocarcinoma of the rectum to service to include his presumed in-service herbicide exposure.  
  
While the Veteran's primary contention for entitlement to service connection has been based on in-service herbicide exposure, the evidence of record does not support entitlement to service-connection under any other theory.  
The Veteran has not pointed to, and the evidence does not suggest, any other in-service incidents beyond in-service herbicide exposure that the adenocarcinoma of the rectum could be related to.  The Veteran's September 1970 separation examination noted normal clinical evaluation of the anus and rectum.  Similarly, there is no competent evidence of the pathology within one year of separation.

Private treatment records show the Veteran was seen in 1995.  He had a history of frequent loose stools with bloody mucus.  Recently, they had become painful.  Biopsy in July 1995 was consistent with adenoma of the distal rectum.  Nothing in the record suggests in-service manifestations or manifestations within one year of separation.  The adenocarcinoma of the rectum was not manifest until well more than one year after the Veteran separated from service in October 1970.  In essence, the disorder was not "noted" during service or within one year of separation.  Furthermore, there is nothing to suggest that he had characteristic manifestations of the disease process during service or within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2014).   In addition, there is no evidence showing continuity of symptomatology since service for adenocarcinoma of the rectum.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).

In summary, the Board finds that the Veteran's adenocarcinoma of the rectum was not manifest during service or within the post-service year, and has not been shown to be related to the Veteran's active service, to include his presumed in-service exposure to herbicides.  

As such, the Veteran's adenocarcinoma of the rectum was not incurred in or aggravated by service and such incurrence may not be presumed.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

ORDER

Service connection for adenocarcinoma of the rectum is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


